                 Case 6:20-cv-01083-ADA Document 17 Filed 02/08/21 Page 1 of 4

                    012345ÿ738347ÿ527392 3ÿ 093
                       473491ÿ527392 3ÿ ÿ3487
                         GHIJÿLMNMOMJP
QRSTÿVWXYRZ[YWZR\ÿ]]^ÿ_àb̀ÿacbdSR
]V^YWRVWeÿbW_ÿ_YXY]Sf[YWZ
                                 ÿghijklmknjopkb_b
bcVRZbÿWYZQScqR\ÿVW^r
                                32 1ÿ 9ÿ852772 1ÿ9 ÿ8 ÿ2 4
ÿ ÿ!"#$ ÿ%&'( ÿ)ÿ*"+'ÿ&!
       ,ÿ-.ÿÿÿÿÿÿÿJeffrey
                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿG.
                                       ÿÿÿÿÿÿÿHomrig
                                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/ÿ00123-4ÿ562-/ÿ-7
,ÿ452ÿ864ÿ4ÿ96-4ÿ7,22-ÿ4ÿ45ÿ&-247ÿ*44ÿ'246234ÿ864ÿ:6ÿ45ÿ;46-ÿÿ'246234ÿ:
<ÿ06ÿ53ÿ23ÿ4ÿ606-4ÿÿÿÿÿÿÿÿÿArista
                                             ÿÿÿÿÿÿÿÿÿÿÿÿÿNetworks,
                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿInc.
                                                                                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2-ÿ452ÿ3/ÿ-7
.817ÿ6034:811=ÿ5.ÿ45ÿ864ÿÿ:11.ÿ
          > "00123-4ÿ2ÿ-ÿ446-=ÿ-7ÿÿ,,?6ÿ:ÿ45ÿ1.ÿ:26,ÿ@6ÿ063423ÿ8-76ÿ45ÿ-,ÿ:Aÿÿ
             ÿÿÿÿÿÿÿÿÿÿÿLatham
                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&ÿÿÿÿWatkins
                                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿLLP
                                                                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ.245ÿ::23ÿ4ÿ
             B212-9ÿ776ÿÿÿÿÿÿÿÿ140         ÿÿÿÿÿÿÿÿÿScott
                                                          ÿÿÿÿÿÿÿÿÿÿÿÿDrive
                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             24=/ÿ*44/ÿC20ÿ7ÿÿÿÿÿÿÿÿÿÿMenlo         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿPark,
                                                                         ÿÿÿÿÿÿÿÿÿÿÿÿCA
                                                                                     ÿÿÿÿÿÿÿÿ94025
                                                                                             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             105-ÿÿÿÿÿ650.328.4600
                                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ )32,21ÿÿÿÿÿ650.463.2600ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          D *2-3ÿÿÿÿÿÿÿÿÿÿÿÿ12/3/2001
                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/ÿ"00123-4ÿ5ÿ?-ÿ-7ÿ06-41=ÿ2ÿ
             ,,?6ÿ:ÿ-7ÿ2-ÿ97ÿ4-72-9ÿ.245ÿ45ÿ#6ÿ:ÿ45ÿ*44ÿ:ÿÿÿÿÿÿCalifornia                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             "00123-4Eÿ?6ÿ123-ÿ-8,?6ÿ2ÿÿÿÿÿÿÿÿÿÿ215890          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          F "00123-4ÿ5ÿ?-ÿ7,2447ÿ4ÿ063423ÿ?:6ÿ45ÿ:11.2-9ÿ3864
             864                                                            "7,22-ÿ74
             ÿÿÿÿÿÿÿSee
                    ÿÿÿÿÿÿÿÿÿÿAttachment
                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿAÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
      Case 6:20-cv-01083-ADA Document 17 Filed 02/08/21 Page 2 of 4

01 233456789ÿ5ÿ3 894ÿ7ÿ  ÿ58ÿÿ97858ÿÿ9ÿ7 ÿÿ9ÿ69ÿ459ÿ7
    639ÿ7ÿ35ÿ4ÿ459ÿ78ÿ69ÿ87 ÿ58ÿ9ÿ3 658ÿ37773ÿ ÿ56
   233456789ÿ5ÿ8ÿ48 ÿ7599ÿ9ÿ376956 N/A


1 ÿÿÿÿXÿÿÿÿÿÿ7ÿÿÿÿÿÿÿÿÿÿÿ7ÿ89ÿ3 54ÿ73345ÿ9ÿ2337ÿ ÿ!76ÿ"56ÿ58ÿ95ÿ59569
   69ÿ58ÿ#7 $%
   & ÿÿÿÿÿ6:20-CV-00087-ADA
                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿÿÿ13th
                                                                  ÿÿÿÿÿÿÿÿ7ÿÿÿÿÿÿÿApril
                                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2020
                                                                                                                        ÿÿÿÿÿÿÿÿÿÿ1
   & ÿÿÿÿÿÿ6:20-cv-00749-ADA
                   ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿÿÿÿ10th
                                                                   ÿÿÿÿÿÿÿ7ÿÿÿÿÿÿÿNovember
                                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2020
                                                                                                                         ÿÿÿÿÿÿÿÿÿ1ÿ
   & ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿÿÿÿÿÿÿÿÿÿÿ7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ1ÿ
'1 233456789ÿ7ÿ8 ÿ 8ÿ(69ÿ9ÿ5786ÿ36 58ÿÿ584897ÿ74
   36 58ÿ54ÿ7ÿ  ÿÿ9ÿ7ÿÿ78ÿ979ÿÿ 74ÿ69ÿ639ÿ7
   35 N/A



)1 233456789ÿ7ÿ89ÿ 8ÿ67ÿ7 9ÿÿ68569ÿÿ7ÿ655874ÿ8 ÿÿ8 
    639ÿ7ÿ35ÿ4ÿ59ÿ58ÿ9756ÿ8  N/A



*1 233456789ÿ7ÿ7ÿ78ÿ5ÿ75457ÿ59ÿ9ÿ+674ÿ,4 ÿÿ9ÿ- 98ÿ.59569ÿÿ/7
   78ÿ544ÿ634ÿ59ÿ9ÿ9787ÿÿ376956ÿ 9ÿ9ÿ9 581
               Case 6:20-cv-01083-ADA Document 17 Filed 02/08/21 Page 3 of 4

        01 233456789ÿ544ÿ54ÿ78ÿ2334567958ÿÿ2558ÿ9ÿ76956ÿ ÿ9ÿ859ÿ979
           59569ÿ9ÿÿ9ÿ 98ÿ59569ÿÿ7ÿ5ÿÿ9ÿÿ233456789ÿ7
           6!684ÿ58ÿ95ÿ67ÿÿ5ÿ7599ÿ9ÿ376956ÿ ÿ9ÿ859ÿ979ÿ59569
           9ÿÿ9ÿ 98ÿ59569ÿÿ71
           !684"ÿÿÿÿÿÿÿÿÿPaige
                              ÿÿÿÿÿÿÿÿÿÿÿA.ÿÿÿÿÿAmstutz
                                                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
           #75458$ÿ7"ÿÿÿÿÿÿÿÿÿÿÿÿScott
                                         ÿÿÿÿÿÿÿÿÿÿDouglass
                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&ÿÿÿMcConnico,
                                                                           ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ303
                                                                                                  ÿÿÿÿÿÿÿColorado
                                                                                                         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿStreet,
                                                                                                                           ÿÿÿÿÿÿÿÿÿÿÿÿÿSuite
                                                                                                                                        ÿÿÿÿÿÿÿÿÿ2400
           59%ÿ979ÿ&53ÿ"ÿÿÿÿÿÿAustin, ÿÿÿÿÿÿÿÿÿÿÿÿÿÿTX
                                                           ÿÿÿÿÿÿ78701
                                                                 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
           438"ÿÿÿÿÿÿÿÿÿ512.495.6300
                             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
            4ÿ9ÿ9ÿ$789ÿ733456789'ÿ958ÿ233456789ÿ744ÿ98ÿ9ÿ789ÿÿ()**1++ÿ3ÿ76
,56ÿ ÿ58ÿ6345786ÿ59ÿ-674ÿ9ÿ.4ÿ2!4/0/10ÿ2663ÿ7ÿ37%74ÿ9"ÿÿ43ÿ11ÿ59569
941
             ÿ233456789ÿ37%ÿ979ÿ95ÿ9ÿ89ÿ78ÿÿ359958$ÿ9ÿ7558ÿ
ÿÿÿÿÿJeffrey
     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿG.ÿÿÿÿÿHomrig
                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9ÿ9ÿ 98ÿ59569ÿÿ7ÿ3ÿ76ÿ,56ÿÿ95ÿ67ÿ84%1
                                                                       . 36944%ÿ599
                                                                       ÿÿÿÿÿÿJeffrey
                                                                             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿG.ÿÿÿÿÿHomrig
                                                                                                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       23589ÿ87 ÿÿ2334567894
                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       25$879ÿÿ2334567894
                                56789:95;86ÿ=:ÿ>67?956
      @ÿ%ÿ695%ÿ979ÿ@ÿ7,ÿ,ÿ7ÿ9ÿ78ÿ669ÿ63%ÿÿ95ÿ958ÿ38ÿ76ÿÿ7998%ÿ
6ÿ78ÿ9ÿ5$5874ÿ38ÿ9ÿ43ÿÿ9ÿ8ÿ95ÿ9ÿÿÿ8th
                                                        ÿÿÿÿÿÿÿ7%ÿÿÿÿÿFebruary
                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2021
                                                                                                            ÿÿÿÿÿÿÿÿÿÿ1
                                                                       ÿÿÿJeffrey
                                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿG.ÿÿÿÿÿHomrig
                                                                                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       23589ÿ87 ÿÿ2334567894
                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       25$879ÿÿ2334567894
        Case 6:20-cv-01083-ADA Document 17 Filed 02/08/21 Page 4 of 4




                                     Jeffrey G. Homrig
                       Admitted to practice before the following Courts

                     Court                                       Admitted
Central District of California                                   1/18/2002
Northern District of California                                   2/8/2002
Eastern District of California                                   4/21/2005
Southern District of California                                  4/25/2005
Court of Appeals for the Fed. Circuit                             2/9/2006
Eastern District of Texas                                        5/12/2010
